Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 27, 2014

                                        No. 04-13-00452-CV

                IN RE WILLA PETERS HUBBERD TESTAMENTARY TRUST,

                         From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 1986-PC-1440
                             Honorable Tom Rickhoff, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice


           The motions for leave to file post-submission letter briefs are hereby GRANTED.


           It is so ORDERED on January 27, 2013.
                                                                    PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court